REINHARD, Presiding Judge.
Movant appeals from the denial, after an evidentiary hearing, his Rule 27.26 motion. He was convicted by a jury of first degree murder and sentenced to life imprisonment. The Missouri Supreme Court affirmed his conviction. State v. Jenkins, 494 S.W.2d 14 (Mo. 1973). Movant subsequently filed this 27.26 motion. An attorney was appointed and an amended motion was filed. An evi-dentiary hearing was held. The court filed findings of fact and conclusions of law and denied movant’s motion.
Our review is limited to a determination of whether the findings, conclusions and judgment of the trial court as they appear in the record are clearly erroneous. Rule 27.26(j). On appeal, movant requests that we remand for more specific findings of fact and conclusions of law because he says the findings are not supported by the evidence and did not address all the issues. We do not agree.
Movant relies upon Fields v. State, 572 S.W.2d 477 (Mo. banc 1978) for the proposition that specific findings of fact and conclusions of law are contemplated by Rule 27.26(i). There is no quarrel with this proposition. The purpose for such a requirement is to make it possible for an appellate court to make a meaningful review of the trial court’s action. The court’s findings of fact and conclusions of law address each of movant’s 12 allegations. Here the findings are more than sufficient for us to make the kind of review contemplated by Rule 27.-26(j). See, McCoy v. State, 610 S.W.2d 708, 709 (Mo. App. 1981); and Jones v. State, 604 S.W.2d 607, 609 (Mo. App. 1980).
Our careful review of the record leads us to conclude that the findings, conclusions and judgment are not clearly erroneous. Nor does an error of law appear. An extended opinion would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).
SNYDER and CRIST, JJ., concur.